EXHIBIT 10.19
Base Salaries for Fiscal Year 2011, Cash Bonuses for Fiscal Year 2010 and 2011
Equity Compensation Awards

                                                              2011 Stock   2011
Restricted   2011 Restricted                     Option Grant (1)   Stock Award
(2)   Stock Units (3) Name and Title   2011 Salary   2011 Bonus   (shares)  
(shares)   (shares)
N. Anthony Coles, M.D.
  $ 701,000     $ 452,920       105,000       15,000       50,000  
President and Chief Executive Officer
                                       
 
                                       
Matthew K. Fust
  $ 452,100     $ 159,970       42,000       6,000       22,500  
Executive Vice President and Chief Financial Officer
                                       
 
                                       
Laura Brege
  $ 487,100     $ 170,122       35,000       5,000       22,500  
Executive Vice President, Corporate Affairs
                                       
 
                                       
Juergen Lasowski, Ph.D.
  $ 406,600     $ 136,537       78,500 (4)     5,500       22,500  
Executive Vice President, Corporate Development & Strategy
                                       
 
                                       
Suzanne M. Shema, J.D.
  $ 396,900     $ 137,480       38,500       5,500       12,500  
Senior Vice President, General Counsel
                                       

 

(1)   One-eighth of the shares subject to the stock options will vest on the six
month anniversary of the date of grant and the remaining shares will vest in
equal monthly installments over the following 42 months.   (2)   One-third of
the shares subject to the restricted stock award will vest on the one year
anniversary of the date of grant and the remaining shares will vest in two equal
installments on the second and third anniversaries of the date of grant.   (3)  
The restricted stock units are subject to performance objectives set by the
Compensation Committee (the “Committee”) of the Board of Directors and will vest
in full or part based on achievement of the performance metrics. If the
Committee concludes that the goals have not been met by January 1, 2014, the
shares will be forfeited.   (4)   This stock option grant includes 40,000 stock
options, which will vest in equal monthly installments over 48 months.

